Citation Nr: 1644393	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-31 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968 in the United States Army.  He is a recipient of the Purple Heart Medal.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

In March 2014, the Veteran testified before an Acting Veterans Law Judge.  A transcript of the hearing is of record.  In June 2016, the Veteran was notified that the Acting Veterans Law Judge who conducted the hearing was no longer employed at the Board and that he had a right to another hearing.  He indicated that he did not want a new hearing.  

In an April 2015 decision, the Board denied the Veteran's a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate the Board's decision and remand the matter for readjudication in compliance with directives specified.  The Court issued an order in May 2016 granting the Joint Motion and the matter returned to the Board.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities alone prevent him from securing or following a substantially gainful occupation.
CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran contends that his service-connected disabilities render him unable to maintain employment.  For the reasons explained below, resolving all reasonable doubt in his favor, the Board finds that entitlement to TDIU is warranted.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to show unemployability.  A high rating in itself is recognition that the impairment makes it difficult to secure or follow employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. § § 3.341(a), 4.16(a), 4.19.  See Van Hoose , 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to his service-connected disabilities.  The Veteran is currently 72 years of age.  He graduated from high school and worked as a driver and general laborer for an electronics company from 1968 to 1997.  From 1997 to 2012, he worked as a custodian for the United States Postal Service.  He retired from the United States Postal Service in March 2012.  He was eligible for retirement; however, he has stated that he could no longer physically do the job and that his posttraumatic stress disorder (PTSD) symptoms were making it increasingly difficult for him to interact with others at work.  

At present, the Veteran has the following service-connected disabilities:  amputation of the right thumb with transplantation of the right fifth finger to thumb, rated as 50 percent disabling; PTSD, rated as 50 percent disabling; a scar of the left thigh resulting from a shell fragment wound, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; scarring of the right hand as a result of the amputation of the right thumb and transplantation of the right fifth finger, rated as 10 percent disabling; scars of the right thigh resulting from a shell fragment wound, rated as 10 percent disabling; and malaria, rated as noncompensable.  The combined service-connected disability rating has been 80 percent since April 6, 2011, and was 70 percent prior to that date.  38 C.F.R. §§ 4.16 (a), 4.25.  Therefore, at present, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id.  

The report of a November 2011 VA examination for scars indicates that the Veteran had scars on the anterior surface of the right and left thighs and postoperative scars of the right thumb and fifth finger.  The Veteran stated that he experienced chronic tingling and burning associated with the scar of the left thigh, and aching associating with the scar of the right thigh.  He also stated that he experienced tingling, but not pain associated with the scars of the right hand.  The examiner indicated that the scars impacted the Veteran's ability to work, noting that the numbness in the left leg could be bothersome at times and that the burning in the right leg could be bothersome with ambulation.  

In April 2012, a VA examiner reviewed the claims file and opined that the Veteran's scars impacted his ability to work, noting that the Veteran reported that his legs ached and tingled, and that he had difficulty being on his feet and walking with regard to physical work.  The examiner noted that the Veteran had to sit down periodically due to his legs.  With respect to sedentary work, the examiner noted that the Veteran's legs still tingled and could be bothersome and that he would have to get up and walk around periodically.  In addition, the right thumb scar caused tingling in his hand and could be irritating when working with his hands, especially with his physical work of sweeping and shoveling snow.  He stated that he used his left hand more with other tasks and the examiner indicated that this would not affect sedentary employment.

The report of an April 2012 VA examination for PTSD reflects that the Veteran reported no changes since his last examination.  He indicated that he had close relationships with family members and a girlfriend who he enjoyed spending time with, but that he continued to avoid crowds.  He reported that he retired from his job at the Post Office and was enjoying retirement.  He stated he planned on working part time as a driver for the Corry Auto Auction.  He indicated that he continued to take Prozac, which he found helpful.  The Veteran's PTSD symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  The examiner assigned a global assessment of functioning score (GAF) of 60 and opined that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment, noting that the Veteran had a part-time job secured.  

During an April 2012 VA examination for the hand, the Veteran reported that his right thumb ached, especially in the winter.  He also stated that he had arthritic type pains, trouble with stiffness, and difficulty gripping and lifting things.  He indicated that he dropped things at times and could not shovel snow when his hand flared up.  He stated that he was told by his employer that if he could not shovel snow, he could no longer do his job.  The examiner noted that the Veteran was right hand dominant and that he had less movement than normal, weakened movement, excess fatigability, and incoordination in his right thumb and fingers.  Right hand grip was 3/5 on muscle strength testing.  The right thumb was ankylosed in full flexion at the interphalangeal joint, which caused decreased grip strength.  The examiner also noted that the loss of the small finger also contributed to weakness of grip.  X-rays showed degenerative or traumatic arthritis.  The examiner opined that the Veteran's service-connected right hand disability impacted his ability to work, noting that the Veteran reported that he had trouble mopping floors and shoveling snow, that he dropped and spilled things at work, and that his symptoms progressively worsened and interfered with his ability to do his job as a custodian.  The examiner indicated that sedentary work would not be affected.

During an April 2012 VA examination for tinnitus, the Veteran reported that he had constant bilateral tinnitus that was most bothersome in quiet environments.  The examiner opined that tinnitus had no significant occupational impact.  

The Veteran also submitted a September 2016 Vocational Employability Assessment conducted by S.G., a private vocational rehabilitation counselor and consultant.  She provided a detailed outline of the Veteran's education, employment, and medical history.  While working as a custodian, the Veteran stated that his boss provided extra breaks for him during the last two years of his employment, and that he always worked slower and required more rest than his counterparts.  He stated that PTSD made it difficult for him to be around people and that certain sights and sounds in the community reminded him of Vietnam and would cause anxiety attacks or increased nightmares.  With regard to tinnitus, he indicated that he sometimes had to ask people to repeat themselves due to the ringing in his ears.  He reported that he tried to work part-time as a driver in 2015, but that it was difficult from a physical perspective and also because working in the community would often trigger symptoms of PTSD.  S.G. noted that the job did not last the year or produce earnings above the poverty threshold according to his Social Security Earnings Statement.  

The private vocational rehabilitation expert noted that the medical evidence and statements from the Veteran demonstrated consistent and worsening symptoms caused by his service-connected disabilities.  She noted that the VA examinations and accommodations at his last job indicated that he was unable to perform his work as a custodian or any other work that would require walking, standing, or the ability to use his right dominant hand.  She noted that the VA examination reports suggested that the Veteran could engage in sedentary work activity, but that this did not take into consideration that his work history was limited to low-skilled physical labor and his absence of transferrable skills and computer skills.  She opined that "[b]ased on [the Veteran's] education, training and experience it [is] more likely than not that he would not qualify for any sedentary occupations in the general economy."  She also noted that, although the VA examiner opined that PTSD did not impact the Veteran's employability, he has consistently documented symptoms of depressed mood, anxiety, panic attacks, sleep impairment, disturbance of motivation and mood, and difficulty concentrating.  The vocational rehabilitation expert pointed out that these symptoms would preclude his ability to complete work tasks in a timely and acceptable manner.  She also pointed out that the Veteran could not sustain his part-time job in 2015 in part because working in the community triggered his PTSD symptoms.  Finally she opined that "it is at least as likely as not that [the Veteran] has been unable to secure and follow substantially gainful employment due solely to his service-connected conditions from at least 2010, the approximate date the US Postal Service began providing long-term accommodations as described above, and definitely from 2012 when the veteran last worked full time."

In light of the vocational rehabilitation expert's detailed review of the Veteran's education, medical, and employment history, along with her expertise, training, and experience, the Board finds her opinion highly probative.  The weight of evidence indicates that the Veteran can no longer engage in physical labor, such as in his last job as a custodian.  Although there is some indication that he can engage in sedentary work, his work experience has only involved physical labor.  He lacks the skills and experience to easily transition into a sedentary job.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the lay statements, along with the opinion by the private vocational rehabilitation expert, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


